DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 9/01/2022is acknowledged.

Response to Arguments
Applicant's arguments, see page 18, filed 09/01/2022, with respect to the objection of the specification have been fully considered but they are not persuasive. These hyperlinks are clearly an improper attempt to incorporate subject matter by reference. See MPEP 608.01, Section VII

Applicant's arguments, see page 18, filed 09/01/2022, with respect to claim 3 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. Applicant’s amendment does not correct the lack of antecedent basis for “the at least one SDSF”.

Applicant’s arguments, see page 18, filed 09/01/2022, with respect to claim 17 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 17 under 35 U.S.C. 112(b) has been withdrawn. 


Applicant’s arguments, see page 18, filed 09/01/2022, with respect to the rejections of claims 1 and 14 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Zhou (CN 107416443 A).

Applicant's arguments, see page 19, filed 09/01/2022, with respect to the rejection of claim 3 under 35 U.S.C. 103 have been fully considered but they are not persuasive.

Applicant argues the following on page 19:

    PNG
    media_image1.png
    347
    807
    media_image1.png
    Greyscale


Examiner respectfully disagrees:
Within the cited portion of Fathi, Cols. 27-28, Lines 65-69, it states “3D data that can be used in the processes herein can also 65 include polygon meshes. A polygon mesh is a collection of vertices, edges, and faces that defines the shape of a polyhedral object in 3d computer graphics and solid modeling. The faces usually consist of triangles, quadrilaterals, or other simple complex polygons since such presentations simplify rendering, but may also be composed of more general concave polygons, or polygons having holes… generated wireframe renderings can provide accurate representations of the locations where the vertices, edges, and planes are on the surface of the structure of interest”. As can be seen, the 3d face of the surface feature is composed of triangle, quadrilaterals, or other polygons, which break down the face of the surface feature into smaller shapes. Also, the wireframe renderings provide representations of the planes on the surface of the structure of interest. These planes include points on the body of the surface feature as the body of the surface feature can be defined by a plane(s). 
Secondly, it is noted that the method of finding points of the edges of the surface features of Fathi would not frustrate the sorting path planning points from obstacle points of Kangaspunta as the edge points of surface features has already been processed in Fathi and Kangaspunta only needs to take this data to determine which points represent obstacles to plan a path. 
Finally, Fathi also teaches gathering points needed to describe a SDSF while also traversing the SDSF.  As stated in Fathi, “In this regard, the present invention can allow accurate wireframe renderings of an area or location proximate to a vehicle of interest in a scene, thereby allowing the location of the vehicle to be accurately placed in the scene. In some implementations, a plurality of wireframe renderings can be generated, in which topological information or other relevant information is incorporated therein for various aspects of the scene, including, but not limited to, the location of the vehicle relative to other structures or objects in the scene. The inventive methodology can also aid in object avoidance for autonomous driving and drones. Recreating a scene and knowing the objects that occupy in that scene is a complex process that will greatly aid in the ability for autonomous vehicles to navigate safely and effectively” (Fathi, Cols. 34-35, Lines 66-21).  
	
Applicant's arguments, see page 20, filed 09/01/2022, with respect to claim 15 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 

Applicant argues the following on page 20:

    PNG
    media_image2.png
    197
    795
    media_image2.png
    Greyscale


Examiner respectfully disagrees:
Haug describes cameras and light sources that are cooled by copper or aluminum blocks (heat sinks), and/or additionally Peltier cooling elements. As stated in Haug, “These cooling elements can be, for example, copper blocks, aluminum blocks with a large surface area and/or active (e.g. B. with a liquid coolant) cooled cooling elements 146, 148” (Haug, Page 10, Paragraph 0032).  

Applicant’s arguments, see page 20, filed 09/01/2022, with respect to the rejections of claim 4 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Liu (US 20160021178 A1).

Specification Objections
The specification is objected to because “embedded hyperlinks and/or other forms of browser-executable code are impermissible” (MPEP 608.01, Section VII). According to 37 C.F.R. 1.57(e), “An incorporation by reference by hyperlink or other form of browser executable code is not permitted.” Hyperlinks are only permitted “Where the hyperlinks and/or other forms of browser-executable codes themselves rather than the contents of the site to which the hyperlinks are directed are part of applicant’s invention and it is necessary to have them included in the patent application in order to comply with the requirements of 35 U.S.C. 112(a), and applicant does not intend to have these hyperlinks be active links” (MPEP 608.01, Section VII). This does not appear to be the situation in the instant application.
If the applicant wishes  to use a non-patent literature website, they may upload the website as non-patent literature and cite it in a proper IDS. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the claim recites the limitation, “the at least one SDSF” in lines 12-13. There is insufficient antecedent basis for this limitation in the claim. Examiner has interpreted that “the at least one” to read as --an at least one--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud (US 20190287063 A1) in view of Zhou (CN 107416443 A). 

Regarding claim 1, Skaaksrud teaches an autonomous delivery vehicle comprising: a power base including two powered front wheels, two powered back wheels and energy storage (Skaaksrud, Page 40, Paragraph 0470, “an embodiment may have some wheels 1805 being coupled to the propulsion system 1830 (e.g., those of wheels 1805 that are powered by one or more motors) and other wheels 1805 being coupled to the steering system 1835. In still another embodiment, all wheels 1805 may be power driven by one or more motors while less than all of the wheels 1805 may be coupled to the steering system 1835.” AND Page 2, Paragraphs 0009-0010, “In this first aspect, the modular autonomous bot apparatus assembly used in the method has at least a modular mobility base propelling the modular autonomous bot apparatus assembly, a modular auxiliary power module providing power for the modular autonomous bot apparatus assembly”); the power base configured to move at a commanded velocity and in a commanded direction to perform a transport of at least one object (Skaaksrud, Page 40, Paragraph 0468, “In more detail, mobility controller 1825 is operative to generate a propulsion control signal for controlling speed of the modular mobility base 1705 and a steering control signal for controlling navigation of the modular mobility base 1705”); a cargo platform including a plurality of short-range sensors, the cargo platform mechanically attached to the power base (Skaaksrud, Page 53, Paragraph 0542-0547, “cargo door 2600 may use an actuated lock 2620 responsive to other signals or input that operate as the authorized door lock control input signal, such as input received over user input panel 2220 ( e.g., key code entry via a keypad, buttons, or touch interface) disposed on exemplary MAL VT bot apparatus 1700 or via a specific user input panel 2630 disposed on the cargo door 2600, input received from an externally focused sensor or camera on the CSS 1720/ or
other component of the apparatus 1700 (e.g., a sensor on the MAM 1725) for biometric scan or facial recognition, key code entry, or input received from electronic code interrogation using human or machine communication interfaces with the exemplary MALVT bot apparatus” AND Page 39, Paragraph 0457, “Referring now to FIG. 17, the diagram shows a sequence of exemplary MALTV bot apparatus components, including exemplary MB 1705, APM or BAPM 1710, CSS 1720, and MAM 1725. This sequence is a logical progression of assembly starting with the MB 1705, on which the APM or BAPM 1710 are attached (having a cargo door 1715), and on which the CSS 1720 is unfolded and attached to the APM/BAPM 1725”); a cargo container with a volume for receiving the at least one object, the cargo container mounted on top of the cargo platform (Skaaksrud, Page 2, Paragraphs 0009-0010, “loading of the item being replaced into the payload area of the modular cargo storage system” AND Pages 38-39, Paragraphs 0453-0457, “the diagram shows a sequence of exemplary MALTV bot apparatus components, including exemplary MB 1705, APM or BAPM 1710, CSS 1720, and MAM 1725. This sequence is a logical progression of assembly starting with the MB 1705, on which the APM or BAPM 1710 are attached (having a cargo door 1715), and on which the CSS 1720 is unfolded and attached to the APM/BAPM 1725”) [Cargo container is mapped to the CSS, Cargo platform is mapped to the BAPM]; a long-range sensor suite comprising LIDAR and one or more cameras, the long-range sensor suite mounted on top of the cargo container (Skaaksrud, Page 56, Paragraph 0566, “In this exemplary configuration, the external sensors 2810 generates external sensor data on an environment external to the MAM 1725 as detected by the external sensors 2810… Exemplary types of sensors 2810 may include, but are not limited to, cameras, LIDAR/RADAR”); and a controller to receive data from the long-range sensor suite and the plurality of short-range sensors (Skaaksrud, Page 43, Paragraph 0486, “The sensors on MB 1705a are coupled to the first mobility controller, disposed on the first mobile base platform, and operative to autonomously generate and provide first feedback sensor data to the first mobility controller about a condition of the first modular mobility base.”); the controller determining the commanded velocity and the commanded direction based at least on the data, the controller providing the commanded velocity and the commanded direction to the power base to complete the transport (Skaaksrud, Page 43, Paragraph 0486, “The first mobility controller (similar to mobility controller 1825) is programmatically configured to be operative to generate a master propulsion control signal for controlling speed of the first modular mobility base and a master steering control signal for controlling navigation of the first modular mobility base. The first propulsion system is connected to the first mobile base platform, and is responsive to the master propulsion control signal from the first mobility controller and operative to cause changes to the speed of the first modular mobility base. The first steering system connected is also to the mobile base platform and coupled to the first propulsion system”). 
	Skaaksrud does not teach the plurality of short-range sensors collecting environmental data. 
	Zhou teaches the plurality of short-range sensors collecting environmental data (Zhou, Page 3, Paragraph 4, “the supporting platform is provided with a sensing detection system, the sensor detection system comprises an electromagnetic sensor, a camera sensor, an infrared location sensor, an ultrasonic wave sensor” AND Page 10, Paragraph 1, “the platform in the process of moving, a camera sensor, an infrared location sensor and ultrasonic wave sensor cooperative work, preventing platform hit an obstacle. and then unloading the cargo, similar to the loading process, the cargo platform is fully unloaded, the process is by the weight sensor, a camera sensor and an infrared positioning sensor for detecting and judging, after unloading is the returning process”). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Skaaksrud with short range sensors collecting environmental data of Zhou in order for the platform to detect and avoid hitting obstacles. Short range sensors, such as a camera sensor is located on the platform of the autonomous vehicle and is able to detect obstacles. The platform is able to avoid these obstacles. As stated in Zhou, “the platform in the process of moving, a camera sensor, an infrared location sensor and ultrasonic wave sensor cooperative work, preventing platform hit an obstacle” (Zhou, Page 10, Paragraph 1). 

	Regarding claim 14, Skaaksrud teaches an autonomous delivery vehicle comprising: a power base including at least two powered back wheels, caster front wheels and energy storage (Skaaksrud, Page 40, Paragraph 0470, “an embodiment may have some wheels 1805 being coupled to the propulsion system 1830 (e.g., those of wheels 1805 that are powered by one or more motors) and other wheels 1805 being coupled to the steering system 1835. In still another embodiment, all wheels 1805 may be power driven by one or more motors while less than all of the wheels 1805 may be coupled to the steering system 1835.” AND Page 2, Paragraphs 0009-0010, “In this first aspect, the modular autonomous bot apparatus assembly used in the method has at least a modular mobility base propelling the modular autonomous bot apparatus assembly, a modular auxiliary power module providing power for the modular autonomous bot apparatus assembly”); the power base configured to move at a commanded velocity (Skaaksrud, Page 40, Paragraph 0468, “In more detail, mobility controller 1825 is operative to generate a propulsion control signal for controlling speed of the modular mobility base 1705 and a steering control signal for controlling navigation of the modular mobility base 1705”); a cargo platform including a plurality of short-range sensors, the cargo platform mechanically attached to the power base (Skaaksrud, Page 53, Paragraph 0542-0547, “cargo door 2600 may use an actuated lock 2620 responsive to other signals or input that operate as the authorized door lock control input signal, such as input received over user input panel 2220 ( e.g., key code entry via a keypad, buttons, or touch interface) disposed on exemplary MAL VT bot apparatus 1700 or via a specific user input panel 2630 disposed on the cargo door 2600, input received from an externally focused sensor or camera on the CSS 1720/ or other component of the apparatus 1700 ( e.g., a sensor on the MAM 1725) for biometric scan or facial recognition, key code entry, or input received from electronic code interrogation using human or machine communication interfaces with the exemplary MALVT bot apparatus” AND Page 39, Paragraph 0457, “Referring now to FIG. 17, the diagram shows a sequence of exemplary MALTV bot apparatus components, including exemplary MB 1705, APM or BAPM 1710, CSS 1720, and MAM 1725. This sequence is a logical progression of assembly starting with the MB 1705, on which the APM or BAPM 1710 are attached (having a cargo door 1715), and on which the CSS 1720 is unfolded and attached to the APM/BAPM 1725”); a cargo container with a volume for receiving a one or more objects to deliver, the cargo container mounted on top of the cargo platform (Skaaksrud, Page 2, Paragraphs 0009-0010, “loading of the item being replaced into the payload area of the modular cargo storage system” AND Pages 38-39, Paragraphs 0453-0457, “the diagram shows a sequence of exemplary MALTV bot apparatus components, including exemplary MB 1705, APM or BAPM 1710, CSS 1720, and MAM 1725. This sequence is a logical progression of assembly starting with the MB 1705, on which the APM or BAPM 1710 are attached (having a cargo door 1715), and on which the CSS 1720 is unfolded and attached to the APM/BAPM 1725”); a long-range sensor suite comprising LIDAR and one or more cameras, the long-range sensor suite mounted on top of the cargo container (Skaaksrud, Page 56, Paragraph 0566, “In this exemplary configuration, the external sensors 2810 generates external sensor data on an environment external to the MAM 1725 as detected by the external sensors 2810… Exemplary types of sensors 2810 may include, but are not limited to, cameras, LIDAR/RADAR”); and a controller to receive data from the long-range sensor suite and the plurality of short-range sensors (Skaaksrud, Page 43, Paragraph 0486, “The sensors on MB 1705a are coupled to the first mobility controller, disposed on the first mobile base platform, and operative to autonomously generate and
provide first feedback sensor data to the first mobility controller about a condition of the first modular mobility base”).
Skaaksrud does not teach the plurality of short-range sensors collecting environmental data. 
	Zhou teaches the plurality of short-range sensors collecting environmental data (Zhou, Page 3, Paragraph 4, “the supporting platform is provided with a sensing detection system, the sensor detection system comprises an electromagnetic sensor, a camera sensor, an infrared location sensor, an ultrasonic wave sensor” AND Page 10, Paragraph 1, “the platform in the process of moving, a camera sensor, an infrared location sensor and ultrasonic wave sensor cooperative work, preventing platform hit an obstacle. and then unloading the cargo, similar to the loading process, the cargo platform is fully unloaded, the process is by the weight sensor, a camera sensor and an infrared positioning sensor for detecting and judging, after unloading is the returning process”). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Skaaksrud with short range sensors collecting environmental data of Zhou in order for the platform to detect and avoid hitting obstacles. Short range sensors, such as a camera sensor is located on the platform of the autonomous vehicle and is able to detect obstacles. The platform is able to avoid these obstacles. As stated in Zhou, “the platform in the process of moving, a camera sensor, an infrared location sensor and ultrasonic wave sensor cooperative work, preventing platform hit an obstacle” (Zhou, Page 10, Paragraph 1). 
	
	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud and Zhou, as applied to claim 1 above, and further in view of Ko (US 20190163175 A1).

	Regarding claim 2, Skaaksrud and Zhou, as applied to claim 1 above, does not teach the data from the plurality of short-range sensors comprise at least one characteristic of a surface upon which the power base travels.
	Ko teaches the data from the plurality of short-range sensors comprise at least one characteristic of a surface upon which the power base travels (Ko, Page 12, Paragraphs 0229-0231 “The mobile robot 100 may include a sensor for sensing a material (or property) of a surface (such as a ground surface or a floor surface)”). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Skaaksrud and Zhou with obtaining data of the ground surface with the short-range sensors of Ko in order to detect and avoid ground obstacles. Using the short range sensors to detect ground obstacles is better than using the long-range sensors because the ground obstacles are usually closer to the autonomous device. By detecting these obstacles, the autonomous device is able to navigate around them to avoid a collision.

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud, Zhou, and Ko, as applied to claim 2 above, and further in view of Kangaspunta (US 10921817 B1) and Fathi (US 11043026 B1).

	Regarding claim 3, the combination of Skaaksrud, Zhou, and Ko, as applied to claim 2 above, does not teach the controller comprises: executable code, the executable code including: accessing a map, the map formed by a map processor; first processor accessing point cloud data from the long-range sensor suite, the point cloud data representing the surface; a filter filtering the point cloud data.
	Kangaspunta teaches the controller comprises: executable code, the executable code including: accessing a map, the map formed by a map processor (Kangaspunta, Col. 20, Lines 12-26, “a map can include a three-dimensional mesh of the environment. In some instances, the map can be stored in a
tiled format, such that individual tiles of the map represent a discrete portion of an environment, and can be loaded into working memory as needed”); first processor accessing point cloud data from the long-range sensor suite, the point cloud data representing the surface; a filter filtering the point cloud data (Kangaspunta, Col. 5, Lines 37-60, “to determine whether a LIDAR blob 140 (and/or a set of points of a 3D point cloud) represents a navigable surface for the vehicle 102, and/or to determine whether a LIDAR blob (and/or a set of points of a 3D point cloud) represents an obstacle to the vehicle 102. Additionally, or alternatively, the vehicle computing system 134 may use the semantic segmentation component 136 and/or the filter component 138 to filter out LIDAR data 132”). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Skaaksrud, Zhou, and Ko with accessing and filtering point cloud data representing a surface, and choosing a starting and ending point based on the graphing polygons of Kangaspunta in order to map out a surface and determine a path for the autonomous device to travel on. By accessing and filtering the point cloud data, the autonomous device is able to map out the surface on which it is traveling and detect obstacles. The point cloud data is machine readable data that is compatible with devices such as the autonomous device. Based on the point cloud data being converted to polygons, the autonomous device is able to recognize shapes and important features in the surrounding environment. With this information, the autonomous device can map a navigable starting and ending point in order to travel. As stated in Kangaspunta, “That is, the maps can be used in connection with the localization component 1120, the perception component 1122, and/or the planning component 1124 to determine a location of the vehicle 1102, identify objects in an environment, and/or generate routes and/or trajectories to navigate within an environment” (Kangaspunta, Col. 20, Lines 20-26). 
	The combination of Skaaksrud, Ko, and Kangaspunta does not teach a second processor forming processable parts from the filtered point cloud data; a third processor merging the processable parts into at least one polygon; a fourth processor locating and labeling the at least one substantially discontinuous surface feature (SDSF) in the at least one polygon, if present, the locating and labeling forming labeled point cloud data; a fifth processor creating graphing polygons from the labeled point cloud data; the SDSF being a 3-D structure including the labeled point cloud data along edges and in a body of the 3-D structure, if available; and a sixth processor choosing a path from a starting point to an ending point based at least on the graphing polygons, the autonomous delivery vehicle traversing the at least one SDSF along the path.
	Fathi teaches a second processor forming processable parts from the filtered point cloud data; a third processor merging the processable parts into at least one polygon (Fathi, Cols. 17-18, Lines 15-9, “A surface continuity image can be generated to allow filtering of the primitive geometric surfaces… Rule-based reasoning appropriate for a specific application can also be used to assign a polygon to each boundary followed by simplifying the resulted polygon”); a fourth processor locating and labeling the at least one substantially discontinuous surface feature (SDSF) in the at least one polygon, if present, the locating and labeling forming labeled point cloud data; a fifth processor creating graphing polygons from the labeled point cloud data; the SDSF being a 3-D structure including the labeled point cloud data along edges and in a body of the 3-D structure, if available (Fathi, Cols. 27-28, Lines 65-69, “generated boundaries and polygon edges by projecting them back into images and verifying the existence of dominant edges in the neighborhood. This could be applicable if the point cloud is generated using image-based reconstruction techniques… The wireframe renderings can be used to provide both labeled data in 3D space that are known to be edges, vertices, or planes and labeled pixels in 2D images”) In the given Fathi citation, the planes represent points in the body of the 3-D structure; and a sixth processor choosing a path from a starting point to an ending point based at least on the graphing polygons, the autonomous delivery vehicle traversing the at least one SDSF along the path (Fathi, Col. 1-2, Lines 45-11, “Digital three dimensional ("3D") building models, such as wire frame renderings, are increasingly used for diverse tasks in architecture and design such as construction planning, visualization, navigation” AND Cols. 34-36, Lines 66-11, “The inventive methodology can also aid in object avoidance for autonomous driving and drones. Recreating a scene and knowing the objects that occupy in that scene is a complex process that will greatly aid in the ability for autonomous vehicles to navigate safely and effectively… facilitate and enhance generation of the plurality of 2D images, the point clouds, and any derived wireframe renderings or the like”). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Skaaksrud, Ko, and Kangaspunta with forming a polygon from point cloud data and labeling the point cloud data of Fathi in order to recognize shapes and objects in the surrounding environment. By forming a polygon, the point cloud data (points in space) is converted to shapes of objects and more important objects in the environment is recognized. Similar to labeling the point cloud data, recognizable shapes are labeled and tagged with more information than just the points that make up the boundaries. This allows the autonomous device to see objects in its environment and navigate around them. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud and Zhou, as applied to claim 1 above, and further in view of Kangaspunta, Haberl (US 20180045520 A1), Dolgov (US 20100274430 A1), and Liu (US 20160021178 A1).

Regarding claim 4, Skaaksrud and Zhou, as applied to claim 1 above, does not teach the controller comprises: a subsystem for navigating at least one substantially discontinuous surface feature (SDSF) encountered by the autonomous delivery vehicle (AV), the AV traveling a path over a surface, the surface including the at least one SDSF, the path including a starting point and an ending point; a first processor accessing a route topology, the route topology including at least one graphing polygon including filtered point cloud data, the filtered point cloud data including labeled features, the point cloud data including a drivable margin; a second processor transforming the point cloud data into a global coordinate system; a fourth processor determining which of the at least one SDSFs can be traversed based at least on at least one SDSF traversal criterion;
	Kangaspunta teaches a first processor accessing a route topology, the route topology including at least one graphing polygon including filtered point cloud data, the filtered point cloud data including labeled features, the point cloud data including a drivable margin (Kangaspunta, Col. 19-20, Lines 62-26, “spatial information (e.g., image data projected onto a mesh, individual "surfels" (e.g., polygons associated with individual color and/or intensity))” AND Col. 5, Lines 37-60, “In some implementations, the vehicle computing system 134 may use the semantic segmentation component 136 and/or the filter component 138 to determine whether a LIDAR blob 140 (and/or a set of points of a 3D point cloud) represents a navigable surface for the vehicle 102” AND Col. 24-25, Lines 45-49, “determining, based at least in part on a label associated with the image, a classification for a pixel associated with the voxel… and determining, based at least in part on a label associated with the image, the classification associated with the portion of the set of points”) [first processor is mapped to “one or more processors”]; a second processor transforming the point cloud data into a global coordinate system (Kangaspunta, Cols. 18-19, Lines 41-46, “the localization component 1120 can include functionality to receive data from the sensor system(s) 1106 to determine a position and/or orientation of the vehicle 1102 (e.g., one or more of an x-, y-, z-position, roll, pitch, or yaw)… In some examples, characteristics associated with an entity can include, but are not limited to, an x-position (global and/or local position), a y-position (global and/or local position), a z-position (global and/or local position)”) [second processor mapped to the localization component 1120]; a fourth processor determining which of the at least one SDSFs can be traversed based at least on at least one SDSF traversal criterion (Kangaspunta, Col. 4, Lines 26-30, “In some examples, the vehicle 102 may be configured to travel across a surface 104 (e.g., a road surface, a driveable surface, and/or a navigable surface, etc.), for example, to transport people and/or cargo from a first location to a second location.” AND Cols. 5-6, Lines 37-42, “represents a navigable surface for the vehicle 102, and/or to determine whether a LIDAR blob (and/or a set of points of a 3D point cloud) represents an obstacle to the vehicle 102… but rather may represent a navigable surface for the vehicle 102. Such LIDAR returns may be filtered out from data that is used to plan a trajectory and/or a route of the vehicle 102 in some embodiments.”) [fourth processor is mapped to filter component 138].  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Skaaksrud and Zhou with an autonomous device accessing a route topology including a graphing polygon and filtered and labeled point cloud data and transforming point cloud data into a global coordinate system of Kangaspunta in order to detect obstacles and have the autonomous device navigate or traverse around them. SDSF include curbs and edges on a map. By labeling these surface features and matching polygons to them, the autonomous device is able to determine whether the surface features are navigable and then decide whether to navigate around or traverse these features. Transforming point cloud data in a global coordinate system allows the autonomous device to transform what it is sensing (point cloud data), and convert that into a global coordinate system which is a location of where all the objects are located. This is necessarily useful when the autonomous device has to traverse through terrain stored in the global coordinate system. 
The combination of Skaaksrud, Zhou, and Kangaspunta does not teach a third processor determining boundaries of the at least one SDSF, the third processor creating SDSF buffers of a pre-selected size around the boundaries. 
	Haberl teaches a third processor determining boundaries of the at least one SDSF, the third processor creating SDSF buffers of a pre-selected size around the boundaries (Haberl, Page 2, Paragraph 0027, “Each topographical coordinate generally corresponds to a single real-life road surface feature and may also include geometric and boundary information that is accurate to within a centimeter's distance from the corresponding real-life road feature”) [third processor is mapped to controller 101]. 
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Skaaksrud, Zhou, and Kangaspunta with creating buffers of a pre-selected size around the boundaries of the SDSF of Haberl in order to map out where each object is located and have a buffer boundary around those objects. The autonomous device has error related to detecting where each object is located. Because there is some uncertainty, buffers are put in place to negate this error. As stated in Haberl, “to provide relevant coordinate information to database 104 as the vehicle goes from a first position to a second position. The mapping data may therefore be a useful navigational tool and provides accurate, up-to-date information of an area's road surface features such as, but not limited to, the expansion joint between a road and a bridge” (Haberl, Page 2, Paragraph 0027).  
	The combination of Skaaksrud, Zhou, Kangaspunta, and Haberl do not teach a fifth processor creating an edge/weight graph based at least on the at least one SDSF traversal criterion, the transformed point cloud data, and the route topology; and a base controller choosing the path from the starting point to the ending point based at least on the edge/weight graph.
	Dolgov teaches a fifth processor creating an edge/weight graph based at least on the at least one SDSF traversal criterion, the transformed point cloud data, and the route topology (Dolgov, Abstract, “A method of creating an obstacle-free diagram using topological sensor data to form a graph corresponding to a driving path, transforming the graph using discrete heuristics, locally smoothing a plurality of edges of the graph after the transforming, and globally smoothing the graph after the locally smoothing” AND Page 3, Paragraph 0039, “In particular, several heuristic topology-transforming rules such as deleting edges, merging intersections, collapsing loops, etc.” AND Claims 1 and 10, “creating an obstacle-free diagram using sensor data gathered from a topological sensor configured to detect
obstacles within a surrounding environment; locally smoothing a plurality of edges of the graph using
the processor after the transforming; and globally smoothing the graph using the processor after the
locally smoothing.”) [fifth processor is mapped to “a processor”]; and a base controller choosing the path from the starting point to the ending point based at least on the edge/weight graph (Dolgov, Abstract, “A method of creating an obstacle-free diagram using topological sensor data to form a graph corresponding to a driving path… Globally smoothing includes defining an intersection potential and
minimizing a sum of the function of smoothness, the function of distance, a function of intersections and a function of direction.” AND Page 1, Paragraph 0006-0009, “For instance, a more time or distance efficient driving path may be obtained by planning a driving path… smoothing a lane segment of the graph by minimizing a sum of a function of smoothness and a function of distance, whereas the globally smoothing includes defining an intersection potential and minimizing a sum of the function of smoothness, the function of distance, a function of intersections and a function of direction.”) [base controller is mapped to the application specific integrated controller]. 
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Skaaksrud, Zhou, Kangaspunta, and Haberl with creating an edge/weight graph and choosing a path from the starting to ending point of Dolgov in order to map out how difficult it is to traverse over certain paths and choosing based on several factors. An edge/weight graph based on the SDSF traversal criterion, transformed point cloud data, and route topology maps out how difficult it is to traverse over these paths. Based on these factors, it is possible to pick the path that is the minimal of the sum of difficulty factors. This allows the autonomous device to travel over the path that is the easiest to travel. As stated in Dolgov, “smoothing a lane segment of the graph by minimizing a sum of a function of smoothness and a function of distance, whereas the globally smoothing includes defining an intersection potential and minimizing a sum of the function of smoothness, the function of distance, a function of intersections and a function of direction.” (Dolgov, Page 1, Paragraph 0009). 
The combination of Skaaksrud, Zhou, Kangaspunta, Haberl, and Dolgov does not teach navigating at least one substantially discontinuous surface feature (SDSF) encountered by the autonomous delivery vehicle (AV), the at least one SDSF including a curb, the AV traveling a path over a surface, the surface including the at least one SDSF, the path including a starting point and an ending point; the autonomous delivery vehicle traversing the at least one SDSF along the path.
Liu teaches a subsystem for navigating at least one substantially discontinuous surface feature (SDSF) encountered by the autonomous delivery vehicle (AV), the at least one SDSF including a curb, the AV traveling a path over a surface, the surface including the at least one SDSF, the path including a starting point and an ending point (Liu, Pages 4-5, Paragraphs 0044-0045 “The autonomous vehicle 200 may be able to adjust its path to avoid and/or intersect with the curb and/or sidewalk (e.g., traversing the curb to move from a bike lane to a sidewalk or vice versa)); the autonomous delivery vehicle traversing the at least one SDSF along the path (Liu, Pages 4-5, Paragraphs 0044-0045, “The autonomous vehicle 200 may be able to adjust its path to avoid and/or intersect with the curb and/or sidewalk (e.g., traversing the curb to move from a bike lane to a sidewalk or vice versa)).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Skaaksrud, Zhou, Kangaspunta, Haberl, and Dolgov with an autonomous delivery vehicle travelling over a curb along its path of Liu to make sure the autonomous delivery vehicle can travel over curbs and get to its destination. When the autonomous delivery vehicle is moving along its path, it may need to change between the bike lane and the sidewalk. In order to do this, the autonomous vehicle must traverse a curb. This may be necessary when the autonomous delivery vehicle has to travel down roads or go onto a sidewalk to get to a building. 

Claims 15 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud (US 20190287063 A1) and further in view of Ko (US 20190163175 A1), and Haug (WO 2007057274 A1). 

Regarding claim 15, Skaaksrud teaches an autonomous delivery vehicle comprising: a power base including at least two powered back wheels, caster front wheels and energy storage (Skaaksrud, Page 40, Paragraph 0470, “an embodiment may have some wheels 1805 being coupled to the propulsion system 1830 (e.g., those of wheels 1805 that are powered by one or more motors) and other wheels 1805 being coupled to the steering system 1835. In still another embodiment, all wheels 1805 may be power driven by one or more motors while less than all of the wheels 1805 may be coupled to the steering system 1835.” AND Page 2, Paragraphs 0009-0010, “In this first aspect, the modular autonomous bot apparatus assembly used in the method has at least a modular mobility base propelling the modular autonomous bot apparatus assembly, a modular auxiliary power module providing power for the modular autonomous bot apparatus assembly”); the power base configured to move at a commanded velocity (Skaaksrud, Page 40, Paragraph 0468, “In more detail, mobility controller 1825 is operative to generate a propulsion control signal for controlling speed of the modular mobility base 1705 and a steering control signal for controlling navigation of the modular mobility base 1705”); a cargo platform the cargo platform mechanically attached to the power base (Skaaksrud, Page 39, Paragraph 0457, “Referring now to FIG. 17, the diagram shows a sequence of exemplary MALTV bot apparatus components, including exemplary MB 1705, APM or BAPM 1710, CSS 1720, and MAM 1725. This sequence is a logical progression of assembly starting with the MB 1705, on which the APM or BAPM 1710 are attached (having a cargo door 1715), and on which the CSS 1720 is unfolded and attached to the APM/BAPM 1725”). 
Skaaksrud does not teach a short-range camera assembly mounted to the cargo platform that detects at least one characteristic of a drivable surface. 
Ko teaches a short-range camera assembly mounted to the cargo platform that detects at least one characteristic of a drivable surface (Ko, Page 12, Paragraphs 0229-0231, “The mobile robot 100 may include a sensor for sensing a material (or property) of a surface (such as a ground surface or a floor surface)”). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Skaaksrud with a short-range camera assembly mounted to the cargo platform that detects the ground surface of Ko in order to detect and navigate around obstacles. A short-range camera assembly mounted to the cargo platform allows the autonomous device to detect obstacles ahead of it. This is useful when there is an object in front of the autonomous device which needs to be navigated around. Using short range sensors is correct for this application because small obstacles in front of the device may not be as accurately detected with long-range sensors mounted on top of the device. 
The combination of Skaaksrud and Ko does not teach the short-range camera assembly comprising: a camera; a first light; a first liquid-cooled heat sink; and a thermal electric cooler between the camera and the liquid cooled heat sink, wherein the first liquid-cooled heat sink cools the first light and the camera. 
Haug teaches the short-range camera assembly comprising: a camera; a first light; a first liquid-cooled heat sink; and a thermal electric cooler between the camera and the liquid cooled heat sink, wherein the first liquid-cooled heat sink cools the first light and the camera (Haug, Page 10, Paragraph 0032, “The semiconductor light sources 132, 134 are cooled by cooling elements 146, 148 arranged in the headlight housings 124, 126. These cooling elements can be, for example, copper blocks, aluminum blocks with a large surface area and/or active (e.g. B. with a liquid coolant) cooled cooling elements … Active cooling can also be provided, for example cooling with temperature control, for example by means of one or more [Peltier] elements” AND Page 10, Paragraph 0035, “The cameras 150, 152 are thermally coupled to the cooling elements 146, 148”). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Skaaksrud and Ko with a liquid-cooled heat sink that cools the light and camera of Haug in order to keep the light and camera from overheating. The light may generate a lot of heat, especially when it needs to be very bright. The camera may generate a lot of heat, especially when it needs to take high resolution images. This requires the light and camera to be cooled, and a liquid-cooled heat sink is one method to dissipate heat from the camera into the surroundings.  

	Regarding claim 17, the combination of Skaaksrud, Ko, and Haug, as applied to claim 15 above, teaches the first light and the camera are recessed in a cover with openings that deflect illumination from the first light away from the camera (Haug, Page 3-4, Paragraph 0011-0012, “The device has a deflection device for changing the light intensity distribution within the light beam and a sensor device for detecting the light conditions in front of the motor vehicle. Furthermore, a processing device is provided which is coupled to the deflection device and to the sensor device and with which the light intensity distribution within the light beam can be controlled and/or regulated as a function of the lighting conditions in front of the motor vehicle”). 

Conclusion
Any new ground(s) of rejection presented in this Office action have been necessitated by Applicant's amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Matthew Ho whose telephone number is (571) 272-1388. The examiner can
normally be reached on Mon.-Thurs. 8:30-6:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is Application/Control Number: 16/209,298, Art Unit: 3669 encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-4478. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications are available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/MATTHEW HO/Examiner, Art Unit 3669                                                                                                                                                                                                        

/GENNA M MOTT/Primary Examiner, Art Unit 3662